982 A.2d 1219 (2009)
Timothy DIEHL, Petitioner
v.
WORKERS' COMPENSATION APPEAL BOARD (IA CONSTRUCTION and Liberty Mutual Insurance), Respondents.
Supreme Court of Pennsylvania.
October 20, 2009.

ORDER
PER CURIAM.
AND NOW, this 20th day of October 2009, the Petition for Allowance of Appeal is GRANTED. The issue rephrased for clarity, is:
Whether the Commonwealth Court erred in its interpretation of 77 P.S. § 551.2 by holding that respondents did not need to present evidence of job availability or earning power in order to change petitioner's disability status from total to partial, and whether the court's holding conflicts with Gardner v. WCAB (Genesis Health Ventures), 585 Pa.366, 888 A.2d 758 (2005).